Title: To Thomas Jefferson from Francis Willis, Sr., 30 September 1790
From: Willis, Francis, Sr.
To: Jefferson, Thomas



Virginia Sept 30th 1790

My dear Jeffersons extreme friendly letter dated the 18th of last April I received on the first of May and can assure him tho I was unsuccessfull in my application the receipt of his letter gave me great pleasure. The day I received it, I was unfortunately taken with that dreadfull complaint, fistula in ano, and have been the whole summer in great pain tho thank God I am at last releived and hope perfectly cur’d; I sincerely thank you for your wishes to serve me and am confindent they are sincere and hope when any new mode of Taxation takes place, which I doubt not must shortly be the case, you will then remember a real distress’d friend. I conceive we shall have a stamp Act or something like that. Perhaps you might in that line when it takes place get me some post for which I shall ever be thankfull and it will greatly assist my numerous family, and be a place I might remain at home and discharge my duty in, for I find my plan of removing to Wmburg. impracticable (desirable as it was for the education of my children) for I am so distress’d by a new securityship for my deceased acquaintance J. Dixon that I can scarce turn round. My whole misfortunes have originated by endeavouring to serve mankind. As to my friend Mr. Reynold I lament his not getting some little place for he is very clever with his pen and if he could have once got any place in that line his cleverness and great worth would have got him on. I can venture to say you can speak to no man from Virginia that will not give him an extreme good character. Had not your copying  clerks places of 800 Dll been fill’d up and you would have tryed him you would have been pleased with him and it would have made him an happy man. He has poor man within a few weeks met a severe loss that of his wife. Our friend Colo. Page soon replaced his loss at N. York and his Ladies Sister that is with him if I am not mistaken from appearances would have no objection to repairing hers by the same mode. God bless you & grant you every wish yr Sincere friend & Most Obdt. Sv.,

Francis Willis Senr


Decr. 16.
I am just returned from Georgia and S. Carolina a trip of 1500 Miles after a person I am security for, and dread the consequences. I was sorry to find the said States so much out of humour with Congress. It seems as if our Government is not to be of such continuance as I could wish, which I expect will lessen our consequence in Europe and of course destroy the credit of the States.

